Title: From Thomas Jefferson to Robert R. Livingston, 3 October 1801
From: Jefferson, Thomas
To: Livingston, Robert R.


Dear Sir
Washington Oct. 3. 1801.
This is probably the last time I shall address you on this side the water. the occasion is furnished by a desire that you will be so good as to deliver the inclosed letter to my eleve and friend mr Short. I recommend him at the same time to your patronage and attentions. you will find him a man of great natural ability, compleatly read, and better acquainted with the world than most in it. he is at the same time of pure honor & integrity. he began with the French as a perfect revolutionist; on their deflection from justice & patriotism, he separated from them; and the murder of his friend La Rochefoucault anti-revolutionized him. he became soured & embittered; but has with great prudence acquiesced in the events which have passed & taken no part in them. this conduct has ensured to him the protection of the government in the worst of times; nor has any thing which has past there lessened his attachment to genuine republicanism, such as he knew it in America, & now recognises here. the extent of his aberration has only been a conviction that the French nation are not ripe for a genuine republic. I have given you his character fully that you may know him at once, and his real opinions. in society you will find him very amiable. he is tolerably rich here, and in a very easy situation there, which you will better understand after being there awhile.  mr Sumpter had gone on to join you before I arrived. you will find him a perfectly good creature, the only son & solace of a most respectable father. wishing you calm seas, prosperous gales, and good health I tender you my last & affectionate assurances of esteem & respect.
Th: Jefferson
